1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitching 2013/0122448 (see 0039, 0040, 0064, 0066, 0110, 0113 and 0114).
Kitching discloses a method of forming an orthodontic aligner from an aligner digital model by forming an injection mold (paragraph 0064) from a digital model of the aligner and then obviously using such a mold to form the aligner.  While the applied reference does not explicitly state that the aligner would be injection molded using the injection mold, it must be assumed that such would either be inherent or obvious therefrom.  There simply would be no point to making an injection mold without then using the mold by injecting a material thereinto to form the aligner.  The only aspect lacking from instant claim 8 in paragraph 0064 would be that a thermoplastic is injected into the mold.  However, paragraph 0114 of Kitching teaches that the aligner would be made of thermoplastic material.  While the thermoplastics are taught as suitable additive materials, it is noting but conventional to injection mold thermoplastics and one of ordinary skill in this art would have been expected to know this and use a thermoplastic for injection molding.  Paragraph 0066 of the applied reference teaches using stereolithography to form the aligner mold and photopolymers are taught at paragraphs 0110 and 0113 as suitable for use in an additive process to form the aligner itself.  Obviously, one of ordinary skill in the art would have been able to use these photopolymers in a stereolithographic process to form the injection mold.  Instant claim 10 is taught at paragraph 0040 of Kitching.  
2.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742